Case: 09-50486     Document: 00511027467          Page: 1    Date Filed: 02/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 12, 2010
                                     No. 09-50486
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JESUS CRUZ-MIRANDA,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:08-CR-3467-1


Before GARZA, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Jesus Cruz-Miranda appeals the 21-month sentence imposed upon him
following his guilty plea conviction of illegal reentry of a previously deported
alien, arguing that his sentence is substantively unreasonable because it is
greater than necessary to satisfy the sentencing goals of 18 U.S.C. § 3553(a). He
contends that his sentence fails to account for his personal history and
characteristics, namely, the benign reasons why he reentered the United States.
He further contends that his sentence is greater than necessary to deter him

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50486   Document: 00511027467 Page: 2        Date Filed: 02/12/2010
                                No. 09-50486

from illegally reentering the United States again and to protect the public from
him and his future crimes.
      Because Cruz-Miranda did not object that the sentence imposed by the
district court was substantively unreasonable, our review is for plain error. See
United States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009).
      The district court considered and rejected Cruz-Miranda’s request for a
sentence at the low end of the advisory guidelines range. The district court
instead imposed a sentence at the high end of a correctly calculated guidelines
range given that Cruz-Miranda had continued to illegally reenter the United
States. The district court specifically noted that it had considered the facts and
circumstances of the case in light of the § 3553(a) factors. Cruz-Miranda’s
argument is insufficient to overcome the presumption of reasonableness afforded
his within-guidelines sentence. See, e.g., United States v. Gomez-Herrera, 523
F.3d 554, 565-66 (5th Cir.), cert. denied, 129 S. Ct. 624 (2008); United States v.
Rodriguez, 523 F.3d 519, 526 (5th Cir.), cert. denied, 129 S. Ct. 624 (2008).
      Because Cruz-Miranda has not shown that the sentence imposed was
unreasonable, much less plainly erroneous, his sentence is AFFIRMED.




                                        2